 Case 1:20-cr-00103-KD-B Document 39 Filed 03/01/21 Page 1 of 1                   PageID #: 136



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,                      )
                                               )
vs.                                            ) CRIMINAL ACTION: 1:20-00103-KD-B-1
                                               )
BRYAN MATTHEW THOMPSON,                        )
    Defendant.                                 )

                              ACCEPTANCE OF GUILTY PLEA
                              AND ADJUDICATION OF GUILT


       Pursuant to the Report and Recommendation of the United States Magistrate Judge (Doc. 31)

and without any objection having been filed by the parties, the Defendant’s pleas of guilty to COUNT

ONE and COUNT FOUR of the Indictment is now accepted, and the Defendant is adjudged guilty of

such offenses.

       The sentencing hearing is scheduled for March 5, 2021 at 11:00 a.m. in Courtroom 4B of the

United States Courthouse, 155 Saint Joseph St., Mobile Alabama, 36602.

       DONE and ORDERED this the 1st day of March 2021.


                                            /s/ Kristi K. DuBose
                                            KRISTI K. DuBOSE
                                            CHIEF UNITED STATES DISTRICT JUDGE
